 

Exhibit 10.3

 

CONTINUING GUARANTY

 

 

1.       Obligations Guaranteed. For consideration, the adequacy and sufficiency
of which is acknowledged, the undersigned (“Guarantor”) unconditionally
guaranties and promises (a) to pay to UNION BANK, N.A. (“Bank”) on demand, in
lawful United States money, all Obligations to Bank of TALON INTERNATIONAL,
INC., a Delaware corporation (“Borrower”), and (b) to perform all undertakings
of Borrower in connection with the Obligations. “Obligations” is used in its
most comprehensive sense and includes any and all debts, liabilities, rental
obligations, and other obligations and liabilities of every kind of Borrower to
Bank, whether made, incurred or created previously, concurrently or in the
future, whether voluntary or involuntary and however arising, whether incurred
directly or acquired by Bank by assignment or succession, whether due or not
due, absolute or contingent, liquidated or unliquidated, legal or equitable,
whether Borrower is liable individually or jointly or with others, whether
incurred before, during or after any bankruptcy, reorganization, insolvency,
receivership or similar proceeding (“Insolvency Proceeding”), and whether
recovery thereof is or becomes barred by a statute of limitations or is or
becomes otherwise unenforceable, together with all expenses of, for and
incidental to collection, including reasonable attorneys’ fees.

 

2.       Limitation on Guarantor’s Liability. Although this Guaranty covers all
Obligations of Borrower to Bank, Guarantor’s liability under this Guaranty for
Borrower’s Obligations shall be limited to the following (the “Guaranteed
Liability Amount”): (a) all Obligations of Borrower to Bank under the Commercial
Credit Agreement dated on or about the date hereof between Borrower and Bank, as
amended, restated or otherwise modified from time to time, whether for
principal, interest, fees, expenses, reimbursement of letter of credit draws,
indemnification or otherwise; and (b) all Obligations of Borrower to Bank under
any and all documents, instruments and/or agreements relating to the
aforementioned Commercial Credit Agreement, including without limitation (i) all
amounts owing to Bank under any interest rate swap or similar agreement
heretofore or hereafter entered into between Borrower and Bank and (ii) all
amounts owing to Bank under any foreign exchange contract or similar agreement
heretofore or hereafter entered into between Borrower and Bank. In addition,
Guarantor shall be obligated to pay to Bank all costs, attorneys’ fees and
expenses of Bank relating to or arising out of the enforcement of this Guaranty
and all indemnity liabilities of Guarantor under this Guaranty. The foregoing
limitations apply only to Guarantor’s liability under this particular Guaranty.
Unless Bank otherwise agrees in writing, every other guaranty of any Obligations
previously, concurrently or hereafter given to Bank by Guarantor is independent
of this Guaranty and of every other such guaranty. Without notice to Guarantor,
Bank may apply or reapply any amounts received in respect of the Obligations
from any source other than Guarantor to that portion of the Obligations not
included within the Guaranteed Liability Amount.

 

3.       Continuing Nature/Revocation/Reinstatement. This Guaranty is in
addition to any other guaranties of the Obligations, is continuing and covers
all Obligations, including those arising under successive transactions which
continue or increase the Obligations from time to time, renew all or part of the
Obligations after they have been satisfied, or create new Obligations.
Revocation by one or more signers of this Guaranty or any other guarantors of
the Obligations shall not (a) affect the obligations under this Guaranty of a
non-revoking Guarantor, (b) apply to Obligations outstanding when Bank receives
written notice of revocation, or to any extensions, renewals, readvances,
modifications, amendments or replacements of such Obligations, or (c) apply to
Obligations, arising after Bank receives such notice of revocation, which are
created pursuant to a commitment existing at the time of the revocation, whether
or not there exists an unsatisfied condition to such commitment or Bank has
another defense to its performance. All of Bank’s rights pursuant to this
Guaranty continue with respect to amounts previously paid to Bank on account of
any Obligations which are thereafter restored or returned by Bank, whether in an
Insolvency Proceeding of Borrower or for any other reason, all as though such
amounts had not been paid to Bank; and Guarantor’s liability under this Guaranty
(and all its terms and provisions) shall be reinstated and revived,
notwithstanding any surrender or cancellation of this Guaranty. Bank, at its
sole discretion, may determine whether any amount paid to it must be restored or
returned; provided, however, that if Bank elects to contest any claim for return
or restoration, Guarantor agrees to indemnify and hold Bank harmless from and
against all costs and expenses, including reasonable attorneys’ fees, expended
or incurred by Bank in connection with such contest. No payment by Guarantor
shall reduce the Guaranteed Liability Amount hereunder unless, at or prior to
the time of such payment, Bank receives Guarantor’s written notice to that
effect. If any Insolvency Proceeding is commenced by or against Borrower or
Guarantor, at Bank’s election, Guarantor’s obligations under this Guaranty shall
immediately and without notice or demand become due and payable, whether or not
then otherwise due and payable.

  

 
 

--------------------------------------------------------------------------------

 

 

4.       Authorization. Guarantor authorizes Bank, without notice and without
affecting Guarantor’s liability under this Guaranty, from time to time, whether
before or after any revocation of this Guaranty, to (a) renew, compromise,
extend, accelerate, release, subordinate, waive, amend and restate, or otherwise
amend or change, the interest rate, time or place for payment or any other terms
of all or any part of the Obligations; (b) accept delinquent or partial payments
on the Obligations; (c) take or not take security or other credit support for
this Guaranty or for all or any part of the Obligations, and exchange, enforce,
waive, release, subordinate, fail to enforce or perfect, sell, or otherwise
dispose of any such security or credit support; (d) apply proceeds of any such
security or credit support and direct the order or manner of its sale or
enforcement as Bank, at its sole discretion, may determine; and (e) release or
substitute Borrower or any guarantor or other person or entity liable on the
Obligations.

 

5.       Waivers. To the maximum extent permitted by law, Guarantor waives (a)
all rights to require Bank to proceed against Borrower, or any other guarantor,
or proceed against, enforce or exhaust any security for the Obligations or to
marshal assets or to pursue any other remedy in Bank’s power whatsoever; (b) all
defenses arising by reason of any disability or other defense of Borrower, the
cessation for any reason of the liability of Borrower, any defense that any
other indemnity, guaranty or security was to be obtained, any claim that Bank
has made Guarantor’s obligations more burdensome or more burdensome than
Borrower’s obligations, and the use of any proceeds of the Obligations other
than as intended or understood by Bank or Guarantor; (c) all presentments,
demands for performance, notices of nonperformance, protests, notices of
dishonor, notices of acceptance of this Guaranty and of the existence or
creation of new or additional Obligations, and all other notices or demands to
which Guarantor might otherwise be entitled; (d) all conditions precedent to the
effectiveness of this Guaranty; (e) all rights to file a claim in connection
with the Obligations in an Insolvency Proceeding filed by or against Borrower;
(f) all rights to require Bank to enforce any of its remedies; and (g) until the
Obligations are satisfied or fully paid with such payment not subject to return:
(i) all rights of subrogation, contribution, indemnification or reimbursement,
(ii) all rights of recourse to any assets or property of Borrower, or to any
collateral or credit support for the Obligations, (iii) all rights to
participate in or benefit from any security or credit support Bank may have or
acquire, and (iv) all rights, remedies and defenses Guarantor may have or
acquire against Borrower. Guarantor understands that if Bank forecloses by
trustee’s sale on a deed of trust securing any of the Obligations, Guarantor
would then have a defense preventing Bank from thereafter enforcing Guarantor’s
liability for the unpaid balance of the secured Obligations. This defense arises
because the trustee’s sale would eliminate Guarantor’s right of subrogation, and
therefore Guarantor would be unable to obtain reimbursement from Borrower.
Guarantor specifically waives this defense and all rights and defenses that
Guarantor may have because the Obligations are secured by real property. This
means, among other things: (a) Bank may collect from Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower; and
(b) if Bank forecloses on any real property collateral pledged by Borrower: (i)
the amount of the Obligations may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and (ii) Bank may collect from Guarantor even if Bank, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because the Obligations are
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure or similar laws in other states.

  

 
Page 2

--------------------------------------------------------------------------------

 

 

6.       Guarantor to Keep Informed. Guarantor warrants having established with
Borrower adequate means of obtaining, on an ongoing basis, such information as
Guarantor may require concerning all matters bearing on the risk of nonpayment
or nonperformance of the Obligations. Guarantor assumes sole, continuing
responsibility for obtaining such information from sources other than from Bank.
Bank has no duty to provide any information to Guarantor until Bank receives
Guarantor’s written request for specific information in Bank’s possession and
Borrower has authorized Bank to disclose such information to Guarantor.

 

7.       Subordination. All obligations of Borrower to Guarantor which presently
or in the future may exist (“Guarantor’s Claims”) are hereby subordinated to the
Obligations. At Bank’s request, Guarantor’s Claims will be enforced and
performance thereon received by Guarantor only as a trustee for Bank, and
Guarantor will promptly pay over to Bank all proceeds recovered for application
to the Obligations without reducing or affecting Guarantor’s liability under
other provisions of this Guaranty.

 

8.       Security. To secure Guarantor’s obligations under this Guaranty, other
than for payment of Obligations which are subject to the disclosure requirements
of the United States Truth in Lending Act, Guarantor grants Bank a security
interest in all moneys, general and special deposits, instruments and other
property of Guarantor at any time maintained with or held by Bank, and all
proceeds of the foregoing.

 

9.       Authorization. Where Borrower is a corporation, partnership or other
entity, Bank need not inquire into or verify the powers of Borrower or authority
of those acting or purporting to act on behalf of Borrower, and this Guaranty
shall be enforceable with respect to any Obligations Bank grants or creates in
reliance on the purported exercise of such powers or authority.

 

10.     Assignments. Without notice to Guarantor, Bank may assign the
Obligations and this Guaranty, in whole or in part, and may disclose to any
prospective or actual purchaser of all or part of the Obligations any and all
information Bank has or acquires concerning Guarantor, this Guaranty and any
security for this Guaranty.

 

11.     Counsel Fees and Costs. The prevailing party shall be entitled to
attorneys’ fees (including a reasonable allocation for Bank’s internal counsel)
and all other costs and expenses which it may incur in connection with the
enforcement or preservation of its rights under, or defense of, this Guaranty or
in connection with any other dispute or proceeding relating to this Guaranty,
whether or not incurred in any Insolvency Proceeding, arbitration, litigation or
other proceeding.

 

12.     Integration/Severability/Amendments. This Guaranty is intended by
Guarantor and Bank as the complete, final expression of their agreement
concerning its subject matter. It supersedes all prior understandings or
agreements with respect thereto and may be changed only by a writing signed by
Guarantor and Bank. No course of dealing, or parole or extrinsic evidence shall
be used to modify or supplement the express terms of this Guaranty. If any
provision of this Guaranty is found to be illegal, invalid or unenforceable,
such provision shall be enforced to the maximum extent permitted, but if fully
unenforceable, such provision shall be severable, and this Guaranty shall be
construed as if such provision had never been a part of this Guaranty, and the
remaining provisions shall continue in full force and effect.

 

13.     Notice. Any notice, including notice of revocation, given by any party
under this Guaranty shall be effective only upon its receipt by the other party
and only if (a) given in writing and (b) personally delivered or sent by United
States mail, postage prepaid, and addressed to Bank or Guarantor at their
respective addresses for notices indicated below. Guarantor and Bank may change
the place to which notices, requests, and other communications are to be sent to
them by giving written notice of such change to the other.

  

 
Page 3

--------------------------------------------------------------------------------

 

 

14.     Governing Law. This Guaranty shall be governed by and construed
according to the laws of the State of California, and, except as provided in any
addendum hereto, Guarantor submits to the non-exclusive jurisdiction of the
state or federal courts in said state.

 

15.     Disputes. To the extent permitted by law, in connection with any claim,
cause of action, proceeding or other dispute concerning this Guaranty (each, a
“Claim”), Bank and Guarantor expressly, intentionally and deliberately waive any
right each may otherwise have to trial by jury. In the event that the waiver of
jury trial set forth in the previous sentence is not enforceable under the law
applicable to this Guaranty, Bank and Guarantor agree that any Claim, including
any question of law or fact relating thereto, shall, at the written request of
either Bank or Guarantor, be determined by judicial reference pursuant to the
state law applicable to this Guaranty. Bank and Guarantor shall select a single
neutral referee, who shall be a retired state or federal judge. In the event
that Bank and Guarantor cannot agree upon a referee, the court shall appoint the
referee. The referee shall report a statement of decision to the court. Nothing
in this paragraph shall limit the right of Bank or Guarantor at any time to
exercise self-help remedies, foreclose against collateral or obtain provisional
remedies. Bank and Guarantor shall bear the fees and expenses of the referee
equally, unless the referee orders otherwise. The referee shall also determine
all issues relating to the applicability, interpretation and enforcement of this
paragraph. Bank and Guarantor acknowledge that if a referee is selected to
determine the Claims, then the Claims will not be decided by a jury.

 

Guarantor’s type of entity: corporation

 

Guarantor’s jurisdiction of organization: California

 

Guarantor’s chief place of business/address: 21900 Burbank Boulevard, Suite 270,
Woodland Hills, CA 91367

 

Executed as of December 31, 2013. Guarantor acknowledges having received a copy
of this Guaranty and having made each waiver contained in this Guaranty with
full knowledge of its consequences.

 

UNION BANK, N.A.  

 

 

 [Name of Guarantor]

 

 

 

 

 

 

 

By:

 

 

By: 

 

 

Name: 

Rudy Cedillos 

 

Name:

 

 

Title: 

Vice President 

 

Title: 

 

 

 

 

 

 

 

 

Address for notices to Bank:

 

Address for notices to Guarantor:

 

 

 

 

 

 

Union Bank, N.A.

 

c/o Talon International, Inc.

 

21700 Oxnard Street, Suite 120               

 

21900 Burbank Boulevard, Suite 270

 

Woodland Hills, CA 91367

 

Woodland Hills, CA 91367

 

Attn: Rudy Cedillos

 

Attn: 

 

 



 

Page 4